685 S.W.2d 56 (1985)
Anthony Andrew AUGUST, Appellant,
v.
The STATE of Texas, Appellee.
No. 482-84.
Court of Criminal Appeals of Texas, En Banc.
February 13, 1985.
*57 Terrell William Proctor, Houston, for appellant.
Jim Mapel, Dist. Atty. and Jim Turner, Asst. Dist. Atty., Angleton, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON STATE'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appeal is taken from a conviction for the third degree felony offense of unlawful delivery of marihuana. Appellant was convicted in a trial before the court. Punishment was assessed at eight years.
Appellant's conviction was reversed by the court of appeals after it was concluded that the State failed to comply with the Speedy Trial Act, Art. 32A.01 et seq., V.A.C.C.P. August v. State, 681 S.W.2d 636 (Tex.App.  Houston [14th] 1984). On October 24, 1984, this Court granted the State's petition for discretionary review.
The State has now filed a motion to abate the appeal. Attached to the State's motion is a certified copy of Appellant's certificate of death. The certificate recites that Appellant died on December 10, 1983.
The death of an Appellant during the pendency of an appeal deprives this Court of jurisdiction. King v. State, 379 S.W.2d 907 (Tex.Cr.App.1964). Under such circumstances, the appropriate disposition is the abatement of the appeal. See Polhemus v. State, 659 S.W.2d 433 (Tex.Cr.App.1983). The State's motion is granted.
The appeal is abated.